                          Case 19-43370                          Doc 8             Filed 12/24/19 Entered 12/24/19 07:20:45                                                    Desc Main
                                                                                     Document     Page 1 of 39
 Fill in this information to identify your case and this filing:

  Debtor 1                          Scott                        Joseph                     Imgrund
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Anna                         Clymer                     Imgrund
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                             Eastern District of Texas
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   19-43370                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     4302 Cobblers Lane                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Dallas, TX 75287                                              ❑ Land                                                                                  $407,850.00                    $407,850.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Collin
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Fee Simple
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ✔ Check if this is community property
                                                                                                                                                          ❑
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $407,850.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                      Case 19-43370                  Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                           Desc Main
                                                                     Document     Page 2 of 39
 Debtor 1              Scott                    Joseph                   Imgrund
 Debtor 2              Anna                     Clymer                   Imgrund                                    Case number (if known) 19-43370
                       First Name                Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     ❑ No
     ✔ Yes
     ❑
     3.1 Make:                            Lexus                Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          ES330                ❑ Debtor 1 only                                     amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2006                 ✔ Debtor 1 and Debtor 2 only
                                                               ❑                                                  Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          120000                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                $3,425.00                 $3,425.00
            Other information:
                                                               ✔ Check if this is community property (see
                                                               ❑
                                                                  instructions)
            Debtor drives this vehicle.




    If you own or have more than one, list here:

     3.2 Make:                            Nissan               Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          Altima               ❑ Debtor 1 only                                     amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          2003                 ✔ Debtor 1 and Debtor 2 only
                                                               ❑                                                  Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          150000                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                $1,125.00                 $1,125.00
            Other information:
                                                               ✔ Check if this is community property (see
                                                               ❑
                                                                  instructions)
            Joint Debtor drives this vehicle.




     3.3 Make:                            Volvo                Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put the
                                          940                  ❑ Debtor 1 only                                     amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                     Creditors Who Have Claims Secured by Property.
                                          1994                 ✔ Debtor 1 and Debtor 2 only
                                                               ❑                                                  Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          200000                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                  $400.00                   $400.00
            Other information:
                                                               ✔ Check if this is community property (see
                                                               ❑
                                                                  instructions)
            Inoperable - salvage value




Official Form 106A/B                                                               Schedule A/B: Property                                                 page 2
                         Case 19-43370                          Doc 8             Filed 12/24/19 Entered 12/24/19 07:20:45                                                    Desc Main
                                                                                    Document     Page 3 of 39
 Debtor 1                  Scott                         Joseph                           Imgrund
 Debtor 2                  Anna                          Clymer                           Imgrund                                                            Case number (if known) 19-43370
                           First Name                    Middle Name                       Last Name



      3.4 Make:                                   Toyota                    Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                  Previa                   ❑ Debtor 1 only                                                                 amount of any secured claims on Schedule D:
            Model:
                                                                           ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  1995                     ✔ Debtor 1 and Debtor 2 only
                                                                           ❑                                                                              Current value of the       Current value of the
                                                                           ❑ At least one of the debtors and another
            Year:
                                                  200000                                                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                                                          $250.00                   $250.00
            Other information:
                                                                           ✔ Check if this is community property (see
                                                                           ❑
                                                                                instructions)
            Inoperable - salvage value




 4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       ✔ No
       ❑
       ❑ Yes


 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜             $5,200.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                  Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.

 6.   Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                              Couches (3) - $300 TV cabinet - $150 Coffee table - $50 End tables - $75 Kitchen table and chairs - $250
                                              Dining table and chairs - $300 Refrigerator - $250 Freezer - $100 Stove - $150 Microwave - $50                                                        $3,750.00
                                              Dishwasher - $100 Washing machine - $150 Dryer - $75 Dishes - $50 China - $400 Cookware - $100
                                              Beds (3) - $500 Dressers - $400 Lamps and accessories - $50 Lawnmower - $50 Landscaping tools -
                                              $50 China cabinet - $150


 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                              Televisions (4) - $500 DVD players (2) - $50 VCR - $25 Computer - $250 Video game system - $50
                                              Telephone - $50 Cell phones - $275 Camera - $100 Camcorder - $100
                                                                                                                                                                                                    $1,400.00



 8.   Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                    page 3
                          Case 19-43370                            Doc 8              Filed 12/24/19 Entered 12/24/19 07:20:45                                                        Desc Main
                                                                                        Document     Page 4 of 39
 Debtor 1                   Scott                          Joseph                             Imgrund
 Debtor 2                   Anna                           Clymer                             Imgrund                                                               Case number (if known) 19-43370
                            First Name                      Middle Name                        Last Name



 9. Equipment for sports and hobbies
       Examples:        Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                        carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:         Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Springfield 9mm Browning 22                                                                                                                              $275.00



 11.    Clothes
        Examples:         Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Clothing and shoes                                                                                                                                       $300.00



 12.    Jewelry
        Examples:         Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Jewelry
                                                                                                                                                                                                        $5,000.00



 13.    Non-farm animals
        Examples:         Dogs, cats, birds, horses

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                 Dogs (2)                                                                                                                                                  $80.00



 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                   $10,805.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                              Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.




Official Form 106A/B                                                                                        Schedule A/B: Property                                                                     page 4
                           Case 19-43370                                 Doc 8                Filed 12/24/19 Entered 12/24/19 07:20:45                                                             Desc Main
                                                                                                Document     Page 5 of 39
 Debtor 1                     Scott                              Joseph                                Imgrund
 Debtor 2                     Anna                               Clymer                                Imgrund                                                                     Case number (if known) 19-43370
                              First Name                         Middle Name                            Last Name



 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                         $5.00


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Woodforest National Bank checking account no. 5396                                                                         $296.00


       17.2. Checking account:                                   Midfirst Bank checking account no. 4324                                                                                     $98.00


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:           Bond funds, investment accounts with brokerage firms, money market accounts

       ❑ No
       ✔ Yes..................
       ❑
       Institution or issuer name:


        Cuna Brokerage Services, LLC account no. 8866                                                                                                                                         $0.00


       Series E bond                                                                                                                                                                         $25.00




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                       page 5
                        Case 19-43370                       Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                            Desc Main
                                                                          Document     Page 6 of 39
 Debtor 1                 Scott                       Joseph               Imgrund
 Debtor 2                 Anna                        Clymer               Imgrund                                         Case number (if known) 19-43370
                          First Name                  Middle Name          Last Name



 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                     % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
       Type of account:                     Institution name:

       IRA:                                 Fidelity IRA no. 3942                                                                       $0.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                      Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:



Official Form 106A/B                                                                 Schedule A/B: Property                                                  page 6
                        Case 19-43370               Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                            Desc Main
                                                                    Document     Page 7 of 39
 Debtor 1                Scott                 Joseph                   Imgrund
 Debtor 2                Anna                  Clymer                   Imgrund                                     Case number (if known) 19-43370
                          First Name           Middle Name               Last Name



       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ❑ No
       ✔ Yes. Give specific
       ❑                                    Beneficiary of parent's irrevocable trust
            information about them....                                                                                                                       $0.00


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                               Schedule A/B: Property                                               page 7
                     Case 19-43370                     Doc 8      Filed 12/24/19 Entered 12/24/19 07:20:45                                         Desc Main
                                                                    Document     Page 8 of 39
 Debtor 1              Scott                    Joseph                  Imgrund
 Debtor 2              Anna                     Clymer                  Imgrund                                              Case number (if known) 19-43370
                       First Name               Middle Name              Last Name



 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                                  Federal:
                 them, including whether you
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 8
                         Case 19-43370                           Doc 8              Filed 12/24/19 Entered 12/24/19 07:20:45                                                      Desc Main
                                                                                      Document     Page 9 of 39
 Debtor 1                  Scott                          Joseph                            Imgrund
 Debtor 2                  Anna                           Clymer                            Imgrund                                                               Case number (if known) 19-43370
                           First Name                      Middle Name                       Last Name



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                            $424.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 9
                         Case 19-43370                           Doc 8              Filed 12/24/19 Entered 12/24/19 07:20:45                                                      Desc Main
                                                                                     Document     Page 10 of 39
 Debtor 1                  Scott                          Joseph                            Imgrund
 Debtor 2                  Anna                           Clymer                            Imgrund                                                               Case number (if known) 19-43370
                           First Name                      Middle Name                       Last Name



       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                               $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 10
                          Case 19-43370                             Doc 8               Filed 12/24/19 Entered 12/24/19 07:20:45                                                         Desc Main
                                                                                         Document     Page 11 of 39
 Debtor 1                   Scott                            Joseph                              Imgrund
 Debtor 2                   Anna                             Clymer                              Imgrund                                                                 Case number (if known) 19-43370
                            First Name                       Middle Name                          Last Name



 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                      $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                       $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                          $407,850.00


 56.   Part 2: Total vehicles, line 5                                                                                          $5,200.00


 57.   Part 3: Total personal and household items, line 15                                                                   $10,805.00


 58.   Part 4: Total financial assets, line 36                                                                                    $424.00


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $16,429.00             Copy personal property total➜         +                $16,429.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                        page 11
                        Case 19-43370                         Doc 8             Filed 12/24/19 Entered 12/24/19 07:20:45                                                 Desc Main
                                                                                 Document     Page 12 of 39
 Debtor 1                 Scott                        Joseph                          Imgrund
 Debtor 2                 Anna                         Clymer                          Imgrund                                                           Case number (if known) 19-43370
                          First Name                    Middle Name                     Last Name




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                       $424,279.00




Official Form 106A/B                                                                                 Schedule A/B: Property                                                                 page 12
                        Case 19-43370              Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                             Desc Main
                                                                  Document     Page 13 of 39
 Fill in this information to identify your case:

  Debtor 1                      Scott              Joseph              Imgrund
                               First Name          Middle Name         Last Name

  Debtor 2                      Anna               Clymer              Imgrund
  (Spouse, if filing)          First Name          Middle Name         Last Name

  United States Bankruptcy Court for the:                          Eastern District of Texas

  Case number                           19-43370                                                                                       ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

       Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 4302 Cobblers Lane Dallas, TX 75287                                     $407,850.00
                                                                                         ❑                $333,290.00             Const. art. 16 §§ 50, 51, Texas Prop.
                                                                                         ❑     100% of fair market value, up to   Code §§ 41.001-.002
 Line from                                                                                     any applicable statutory limit
 Schedule A/B:           1.1


                                                                                         ✔
 Brief description:
 2006 Lexus ES330                                                           $3,425.00
                                                                                         ❑                  $3,425.00             Tex. Prop. Code §§ 42.001(a),

  Debtor drives this vehicle.                                                            ❑     100% of fair market value, up to   42.002(a)(9)
                                                                                               any applicable statutory limit
 Line from
 Schedule A/B:           3.1


 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      ❑ No
      ✔ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
      ❑
         ✔ No
         ❑
         ❑ Yes



Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                     page 1 of 3
                      Case 19-43370              Doc 8      Filed 12/24/19 Entered 12/24/19 07:20:45                             Desc Main
                                                             Document     Page 14 of 39
 Debtor 1              Scott             Joseph                  Imgrund
 Debtor 2              Anna              Clymer                  Imgrund                                         Case number (if known) 19-43370
                       First Name         Middle Name             Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from      Check only one box for each exemption.
                                                         Schedule A/B

                                                                                  ✔
 Brief description:
 2003 Nissan Altima                                                   $1,125.00
                                                                                  ❑                $1,125.00                 Tex. Prop. Code §§ 42.001(a),

  Joint Debtor drives this vehicle.                                               ❑   100% of fair market value, up to       42.002(a)(9)
                                                                                      any applicable statutory limit
 Line from
 Schedule A/B:          3.2


                                                                                  ✔
 Brief description:
 Couches (3) - $300 TV cabinet - $150 Coffee table -                  $3,750.00
                                                                                  ❑                $3,750.00                 Tex. Prop. Code §§ 42.001(a),

 $50 End tables - $75 Kitchen table and chairs - $250                             ❑   100% of fair market value, up to       42.002(a)(1)
 Dining table and chairs - $300 Refrigerator - $250                                   any applicable statutory limit
 Freezer - $100 Stove - $150 Microwave - $50
 Dishwasher - $100 Washing machine - $150 Dryer -
 $75 Dishes - $50 China - $400 Cookware - $100 Beds
 (3) - $500 Dressers - $400 Lamps and accessories -
 $50 Lawnmower - $50 Landscaping tools - $50 China
 cabinet - $150

 Line from
 Schedule A/B:           6


                                                                                  ✔
 Brief description:
 Televisions (4) - $500 DVD players (2) - $50 VCR -                   $1,400.00
                                                                                  ❑                $1,400.00                 Tex. Prop. Code §§ 42.001(a),

 $25 Computer - $250 Video game system - $50                                      ❑   100% of fair market value, up to       42.002(a)(1)
 Telephone - $50 Cell phones - $275 Camera - $100                                     any applicable statutory limit
 Camcorder - $100

 Line from
 Schedule A/B:           7


                                                                                  ✔
 Brief description:
 Springfield 9mm Browning 22                                            $275.00
                                                                                  ❑                 $275.00                  Tex. Prop. Code §§ 42.001(a),
                                                                                  ❑   100% of fair market value, up to       42.002(a)(7)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          10


                                                                                  ✔
 Brief description:
 Clothing and shoes                                                     $300.00
                                                                                  ❑                 $300.00                  Tex. Prop. Code §§ 42.001(a),
                                                                                  ❑   100% of fair market value, up to       42.002(a)(5)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          11


                                                                                  ✔
 Brief description:
 Jewelry                                                              $5,000.00
                                                                                  ❑                $5,000.00                 Tex. Prop. Code §§ 42.001(a),
                                                                                  ❑   100% of fair market value, up to       42.002(a)(6)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:          12




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
                      Case 19-43370              Doc 8      Filed 12/24/19 Entered 12/24/19 07:20:45                             Desc Main
                                                             Document     Page 15 of 39
 Debtor 1             Scott              Joseph                  Imgrund
 Debtor 2             Anna               Clymer                  Imgrund                                         Case number (if known) 19-43370
                      First Name          Middle Name             Last Name


 Part 2: Additional Page

 Brief description of the property and line on           Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                   portion you own
                                                         Copy the value from      Check only one box for each exemption.
                                                         Schedule A/B

                                                                                  ✔
 Brief description:
 Dogs (2)                                                                $80.00
                                                                                  ❑                 $80.00                   Tex. Prop. Code §§ 42.001(a),
                                                                                  ❑   100% of fair market value, up to       42.002(a)(11)
 Line from                                                                            any applicable statutory limit
 Schedule A/B:         13




Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                                      page 3 of 3
                        Case 19-43370                    Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                         Desc Main
                                                                        Document     Page 16 of 39
 Fill in this information to identify your case:

  Debtor 1                       Scott                   Joseph                Imgrund
                                 First Name              Middle Name          Last Name

  Debtor 2                       Anna                    Clymer                Imgrund
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                                Eastern District of Texas

  Case number                             19-43370                                                                                                      ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 Chase Mortgage                                          Describe the property that secures the claim:                          $47,783.00           $407,850.00                 $0.00
        Creditor's Name
                                                              4302 Cobblers Lane Dallas, TX 75287
         Attn: Bankruptcy Dept
         PO Box 24696
        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

         Columbus, OH 43224                                  ❑Contingent
        City                      State       ZIP Code       ❑Unliquidated
        Who owes the debt? Check one.                        ❑Disputed
        ❑Debtor 1 only                                       Nature of lien. Check all that apply.
        ❑Debtor 2 only                                       ✔An agreement you made (such as mortgage or
                                                             ❑
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                       secured car loan)
        ❑At least one of the debtors and another             ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                    ❑Judgment lien from a lawsuit
           community debt
                                                             ❑Other (including a right to offset)
        Date debt was incurred
        10/1/2007                                            Last 4 digits of account number 4            0   0    8

         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $47,783.00




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
                     Case 19-43370                Doc 8        Filed 12/24/19 Entered 12/24/19 07:20:45                                         Desc Main
                                                                Document     Page 17 of 39
 Debtor 1              Scott                Joseph                    Imgrund
 Debtor 2              Anna                 Clymer                    Imgrund                                               Case number (if known) 19-43370
                       First Name           Middle Name               Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any



 2.2 Specialized Loan Servicing/SLS                  Describe the property that secures the claim:                          $26,777.00           $407,850.00                   $0.00
     Creditor's Name
                                                      4302 Cobblers Lane Dallas, TX 75287
      Attn: Bankruptcy Dept
      8742 Lucent Blvd #300
     Number          Street
                                                     As of the date you file, the claim is: Check all that apply.

      Highlands Ranch, CO 80129                      ❑Contingent
     City                      State   ZIP Code      ❑Unliquidated
     Who owes the debt? Check one.                   ❑Disputed
     ❑Debtor 1 only                                  Nature of lien. Check all that apply.
     ❑Debtor 2 only                                  ✔An agreement you made (such as mortgage or
                                                     ❑
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                  secured car loan)
     ❑At least one of the debtors and another        ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a               ❑Judgment lien from a lawsuit
        community debt
                                                     ❑Other (including a right to offset)
     Date debt was incurred
     6/1/2003                                        Last 4 digits of account number 9            9   3    2




      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $26,777.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                         $74,560.00
      here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 2
                        Case 19-43370              Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                  Desc Main
                                                                  Document     Page 18 of 39
 Fill in this information to identify your case:

  Debtor 1                   Scott                 Joseph              Imgrund
                             First Name            Middle Name        Last Name

  Debtor 2                   Anna                  Clymer              Imgrund
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                         Eastern District of Texas

  Case number                           19-43370                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                          12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ❑ No. Go to Part 2.
     ✔ Yes.
     ❑
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority           Nonpriority
                                                                                                                                  claim       amount             amount

2.1      Internal Revenue Service                                                                                                   $2,255.16       $2,255.16             $0.00
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred? 12/31/2018
         PO Box 7346
                                                                    As of the date you file, the claim is: Check all that
        Number           Street
                                                                    apply.
         Philadelphia, PA 19101                                     ❑ Contingent
        City                               State   ZIP Code
                                                                    ❑ Unliquidated
        Who incurred the debt? Check one.                           ❑ Disputed
        ❑ Debtor 1 only
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
                                                                    ❑ Domestic support obligations
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                           ✔ Taxes and certain other debts you owe the
                                                                    ❑
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ❑ Other. Specify
        ❑ Yes
2.2      Internal Revenue Service                                                                                                   $2,111.00        $2,111.00            $0.00
                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred? 2017
         PO Box 7346
                                                                    As of the date you file, the claim is: Check all that
        Number           Street
                                                                    apply.
         Philadelphia, PA 19101                                     ❑ Contingent
        City                               State   ZIP Code
                                                                    ❑ Unliquidated
        Who incurred the debt? Check one.                           ❑ Disputed
        ❑ Debtor 1 only
        ❑ Debtor 2 only                                             Type of PRIORITY unsecured claim:
                                                                    ❑ Domestic support obligations
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                           ✔ Taxes and certain other debts you owe the
                                                                    ❑
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or personal injury while you were
        Is the claim subject to offset?                                 intoxicated
        ✔ No
        ❑                                                           ❑ Other. Specify
        ❑ Yes
Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                   Desc Main
                                                                Document     Page 19 of 39
 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                               Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 1: Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                         Total      Priority          Nonpriority
                                                                                                                                 claim      amount            amount

2.3     Internal Revenue Service                                                                                                   $13,600.54    $13,600.54             $0.00
                                                                  Last 4 digits of account number
       Priority Creditor's Name
                                                                   When was the debt incurred?        2014
        PO Box 7346
       Number           Street                                    As of the date you file, the claim is: Check all that
                                                                  apply.
        Philadelphia, PA 19101
       City                              State     ZIP Code       ❑   Contingent

       Who incurred the debt? Check one.                          ❑   Unliquidated
       ❑      Debtor 1 only                                       ❑   Disputed
       ❑      Debtor 2 only                                       Type of PRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 and Debtor 2 only                          ❑   Domestic support obligations
       ❑      At least one of the debtors and another
                                                                  ✔
                                                                  ❑   Taxes and certain other debts you owe the
       ❑
                                                                      government
              Check if this claim is for a community debt
                                                                  ❑   Claims for death or personal injury while you were
       Is the claim subject to offset?                                intoxicated
       ✔
       ❑      No                                                  ❑   Other. Specify
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 2 of 12
                      Case 19-43370                 Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                       Desc Main
                                                                   Document     Page 20 of 39
 Debtor 1              Scott                  Joseph                    Imgrund
 Debtor 2              Anna                   Clymer                    Imgrund                                            Case number (if known) 19-43370
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Acute Orthopedic Care Specialists                                         Last 4 digits of account number 5103                                                     $339.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/27/2019
        15851 Dallas Parkway 530                                                  As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Addison, TX 75001
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ❑ Debtor 1 only                                                           Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ✔ Debtor 1 and Debtor 2 only
        ❑                                                                         ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
        ✔ Check if this claim is for a community debt                             ❑ Debts to pension or profit-sharing plans, and other
        ❑                                                                             similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑
        ❑ Yes
4.2     Bank of America                                                           Last 4 digits of account number 5067                                               $15,572.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          09/01/2000
        4909 Savarese Circle FL1-908-01-50                                        As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Tampa, FL 33634
        City                              State     ZIP Code
        Who incurred the debt? Check one.
                                                                                  ❑ Disputed
        ✔ Debtor 1 only
        ❑                                                                         Type of NONPRIORITY unsecured claim:
        ❑ Debtor 2 only                                                           ❑ Student loans
        ❑ Debtor 1 and Debtor 2 only                                              ❑ Obligations arising out of a separation agreement or
        ❑ At least one of the debtors and another
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?                                           ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CreditCard
        ❑ Yes
4.3     Capital One                                                               Last 4 digits of account number 3627                                               $21,398.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          03/01/1997
        Attn: Bankruptcy
                                                                                  As of the date you file, the claim is: Check all that apply.
        PO Box 30285                                                              ❑ Contingent
                                                                                  ❑ Unliquidated
        Number           Street

                                                                                  ❑ Disputed
        Salt Lake City, UT 84130-0285
        City                              State     ZIP Code
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑
                                                                                      divorce that you did not report as priority claims
          Debtor 1 and Debtor 2 only
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               CreditCard
        ✔ No
        ❑
        ❑ Yes

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 3 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 21 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.4     Credence Resource Management                                          Last 4 digits of account number 9939                                                $466.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/01/2019
        17000 Dallas Parkway Suite 204
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Dallas, TX 75248
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney
       ❑      Yes
4.5     Credit Systems International, Inc                                     Last 4 digits of account number 3481                                                $114.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2019
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 1088
       Number           Street
                                                                              ❑   Contingent

        Arlington, TX 76004
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.6     Discover Financial                                                    Last 4 digits of account number 9740                                           $8,743.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/01/1998
        Attn: Bankruptcy Department
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 15316
       Number           Street
                                                                              ❑   Contingent

        Wilmington, DE 19850-5316
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            CreditCard
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 4 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 22 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.7     Dr. Yoav Hahn                                                                                                                                             $500.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        7777 Forest Lane A-103
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Dallas, TX 75230                                                      ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes
4.8     Intouch Credit Union                                                  Last 4 digits of account number 3913                                          $11,555.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2012
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 250169
       Number           Street
                                                                              ❑   Contingent

        Plano, TX 75025-0169
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            CreditCard
       ✔
       ❑      No
       ❑      Yes
4.9     Key Whitman Eye                                                       Last 4 digits of account number 0751                                                 $55.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/15/2019
        3060 Communications Parkway 205
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Plano, TX 75093
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 5 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 23 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.10    Medicredit, Inc.                                                      Last 4 digits of account number 1255                                                 $16.51
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2019
        PO Box 1629
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Maryland Heights, MO 63043
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.11    Navient                                                               Last 4 digits of account number 0413                                          $55,836.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/01/2005
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                              ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ✔
                                                                              ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?                                            Educational
       ✔
       ❑      No
       ❑      Yes
4.12    Navient                                                               Last 4 digits of account number 0421                                          $37,685.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/01/2006
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                              ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ✔
                                                                              ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ❑   Other. Specify
       Is the claim subject to offset?                                            Educational
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 6 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 24 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.13    Peshman Mirzakahani                                                   Last 4 digits of account number 2217                                                $350.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/11/2019
        7451 Chapel Avenue
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Fort Worth, TX 76116
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.14    Phoenix Financial Services. Llc                                       Last 4 digits of account number 1557                                           $1,198.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2019
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 361450
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46236
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.15    Phoenix Financial Services. Llc                                       Last 4 digits of account number 0377                                                 $55.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/01/2019
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        PO Box 361450
       Number           Street
                                                                              ❑   Contingent

        Indianapolis, IN 46236
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            CollectionAttorney
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 7 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 25 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.16    Physical Therapy of Plano                                                                                                                            $1,455.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        2301 Ohio Drive 133
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Plano, TX 75093                                                       ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes
4.17    Physical Therapy of Plano                                                                                                                                 $455.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        2301 Ohio Drive 133
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Plano, TX 75093                                                       ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes
4.18    Premier Internist of North Texas                                      Last 4 digits of account number 9819                                                $600.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/24/2019
        1 Medical Parkway 103
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Dallas, TX 75234
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 8 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 26 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.19    Radiology Associates of North Texas                                   Last 4 digits of account number 7264                                                $114.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/05/2019
        PO Box 1723
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Indianapolis, IN 46206
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.20    Synerprise Consulting Services, Inc                                   Last 4 digits of account number 6150                                                $690.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          03/01/2019
        Attn: Bankruptcy
                                                                              As of the date you file, the claim is: Check all that apply.
        5651 Broadmoor St
       Number           Street
                                                                              ❑   Contingent

        Mission, KS 66202
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑      At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?                                            CollectionAttorney
       ✔
       ❑      No
       ❑      Yes
4.21    Texas Health Presbyterian Hospital Plano                                                                                                             $1,000.00
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        6200 W. Parker Road
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Plano, TX 75093                                                       ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ✔
                                                                              ❑
       ✔
       ❑      No
                                                                                  Other. Specify

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 9 of 12
                     Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                                      Desc Main
                                                                Document     Page 27 of 39

 Debtor 1              Scott                 Joseph                 Imgrund
 Debtor 2              Anna                  Clymer                 Imgrund                                            Case number (if known) 19-43370
                       First Name             Middle Name           Last Name

 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                           Total claim


4.22    Windham Professionals                                                 Last 4 digits of account number 0374                                          $16,102.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 1048
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Salem, NH 03079                                                       ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ✔
                                                                              ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                             divorce that you did not report as priority claims
       ✔
       ❑      Check if this claim is for a community debt                     ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       Is the claim subject to offset?
                                                                              ❑
       ✔
                                                                                  Other. Specify
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                             page 10 of 12
                   Case 19-43370                Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                  Desc Main
                                                               Document     Page 28 of 39

 Debtor 1              Scott               Joseph                  Imgrund
 Debtor 2              Anna                Clymer                  Imgrund                                           Case number (if known) 19-43370
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Capital Management Services, LP                               On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        698 1/2 South Ogden Street                                    Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Buffalo, NY 14206
       City                                  State      ZIP Code      Last 4 digits of account number

        Firstsource Advantage, LLC                                    On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        205 Bryant Woods South                                        Line   4.2   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Amherst, NY 14228
       City                                  State      ZIP Code      Last 4 digits of account number

        AT&T Wireless                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        P.O. Box 5014                                                 Line   4.4   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Carol Stream, IL 60197
       City                                  State      ZIP Code      Last 4 digits of account number

        Credit Systems International                                  On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
        PO Box 1088                                                   Line 4.19 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Number           Street                                                                    ✔
                                                                                                  ❑    Part 2: Creditors with Nonpriority Unsecured Claims
        Arlington, TX 76004
       City                                  State      ZIP Code      Last 4 digits of account number

                                                                      On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                   of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                     ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                  State      ZIP Code




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 11 of 12
                   Case 19-43370                 Doc 8       Filed 12/24/19 Entered 12/24/19 07:20:45                            Desc Main
                                                              Document     Page 29 of 39

 Debtor 1              Scott                Joseph                 Imgrund
 Debtor 2              Anna                 Clymer                 Imgrund                                     Case number (if known) 19-43370
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                          $17,966.70
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                           $17,966.70




                                                                                            Total claim


                   6f. Student loans                                             6f.                         $109,623.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $64,675.51
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $174,298.51




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12 of 12
                           Case 19-43370             Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                 Desc Main
                                                                    Document     Page 30 of 39
 Fill in this information to identify your case:

     Debtor 1                   Scott                Joseph             Imgrund
                                First Name           Middle Name        Last Name

     Debtor 2                   Anna                 Clymer             Imgrund
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                        Eastern District of Texas

     Case number                         19-43370                                                                                            ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                               State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code




Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                        Case 19-43370                     Doc 8        Filed 12/24/19 Entered 12/24/19 07:20:45                              Desc Main
                                                                        Document     Page 31 of 39
 Fill in this information to identify your case:

  Debtor 1                        Scott                   Joseph             Imgrund
                                 First Name              Middle Name        Last Name

  Debtor 2                        Anna                    Clymer             Imgrund
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                                Eastern District of Texas

  Case number                             19-43370                                                                                           ❑     Check if this is an
  (if known)                                                                                                                                       amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                   12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ❑No. Go to line 3.
      ✔Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
      ❑
        ❑No
        ✔Yes. In which community state or territory did you live? Texas
        ❑                                                                                                . Fill in the name and current address of that person.
               Imgrund, Anna Clymer
               Name of your spouse, former spouse, or legal equivalent
               4302 Cobblers Lane
               Number          Street
               Dallas, TX 75287
               City                                   State   ZIP Code
         ✔Yes. In which community state or territory did you live?
         ❑                                                                Texas                          . Fill in the name and current address of that person.
               Imgrund, Scott Joseph
               Name of your spouse, former spouse, or legal equivalent
               4302 Cobblers Lane
               Number          Street
               Dallas, TX 75287
               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                  Column 2: The creditor to whom you owe the debt
                                                                                                                 Check all schedules that apply:
3.1                                                                                                              ❑Schedule D, line
      Name
                                                                                                                 ❑Schedule E/F, line
      Number          Street                                                                                     ❑Schedule G, line
      City                                    State     ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                                             page 1 of 1
                        Case 19-43370              Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                  Desc Main
                                                                  Document     Page 32 of 39
 Fill in this information to identify your case:

  Debtor 1                   Scott                 Joseph               Imgrund
                             First Name            Middle Name         Last Name

  Debtor 2                   Anna                   Clymer              Imgrund
  (Spouse, if filing)        First Name            Middle Name         Last Name                                                 Check if this is:

  United States Bankruptcy Court for the:                           Eastern District of Texas                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           19-43370                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                  Debtor 1                                         Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                       ✔ Not Employed
                                                                             ❑Employed ❑                                                 ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                           Number Street                                    Number Street
     or homemaker, if it applies.




                                                                              City                     State   Zip Code        City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.                 $0.00                      $0.00

 3. Estimate and list monthly overtime pay.                                                   3.   +             $0.00     +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.                 $0.00                      $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                  page 1
                         Case 19-43370                             Doc 8              Filed 12/24/19 Entered 12/24/19 07:20:45                                  Desc Main
                                                                                       Document     Page 33 of 39
 Debtor 1                  Scott                           Joseph                              Imgrund
 Debtor 2                  Anna                            Clymer                              Imgrund                                         Case number (if known) 19-43370
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.                $0.00                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +            $0.00        +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.
                                                                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation
                                                                                                                       8d.                $0.00                    $0.00
      8e. Social Security
                                                                                                                       8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:
                                                                                                                       8f.                $0.00                    $0.00
      8g. Pension or retirement income
                                                                                                                       8g.             $1,811.77                   $0.00
      8h. Other monthly income. Specify: Trust Payments
                                                                                                                       8h.   +            $0.00        +         $610.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $1,811.77                 $610.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $1,811.77   +              $610.00        =       $2,421.77

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,421.77
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       Debtor is looking for a job.
      ✔Yes. Explain:
      ❑
Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                        Case 19-43370                Doc 8           Filed 12/24/19 Entered 12/24/19 07:20:45                               Desc Main
                                                                      Document     Page 34 of 39
 Fill in this information to identify your case:

  Debtor 1                   Scott                    Joseph                 Imgrund
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                   Anna                     Clymer                 Imgrund                                ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                              Eastern District of Texas

  Case number                           19-43370                                                                        MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for    Dependent's relationship to
                                                                                          Debtor 1 or Debtor 2
                                                                                                                               Dependent's
                                                                                                                               age
                                                                                                                                                   Does dependent live
                                                                                                                                                   with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                        $317.00


     If not included in line 4:
                                                                                                                                   4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                        $50.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                     Schedule J: Your Expenses                                                         page 1
                     Case 19-43370                 Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                    Desc Main
                                                                  Document     Page 35 of 39
 Debtor 1              Scott                  Joseph                   Imgrund
 Debtor 2              Anna                   Clymer                   Imgrund                               Case number (if known) 19-43370
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.                     $1,421.00

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                         $285.00

       6b. Water, sewer, garbage collection                                                                        6b.                         $124.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                         $245.00

       6d. Other. Specify:                                                                                         6d.                           $0.00

 7.    Food and housekeeping supplies                                                                              7.                          $400.00

 8.    Childcare and children’s education costs                                                                    8.                            $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                           $30.00

 10. Personal care products and services                                                                           10.                           $0.00

 11.   Medical and dental expenses                                                                                 11.                          $90.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                         $200.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                          $50.00

 14. Charitable contributions and religious donations                                                              14.                           $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                          $0.00
       15a. Life insurance
                                                                                                                   15b.                         $93.44
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                        $125.00

       15d. Other insurance. Specify:                                                                              15d.                          $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                           $0.00

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.
       17b. Car payments for Vehicle 2
                                                                                                                   17c.
       17c. Other. Specify:
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                           $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                           $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                          $0.00
       20b. Real estate taxes                                                                                      20b.                          $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                          $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                          $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                          $0.00



Official Form 106J                                                               Schedule J: Your Expenses                                               page 2
                     Case 19-43370               Doc 8        Filed 12/24/19 Entered 12/24/19 07:20:45                        Desc Main
                                                               Document     Page 36 of 39
 Debtor 1              Scott                Joseph                  Imgrund
 Debtor 2              Anna                 Clymer                  Imgrund                                 Case number (if known) 19-43370
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.     +                   $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                   $3,430.44

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                        $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                   $3,430.44


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                   $2,421.77

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –               $3,430.44

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                  ($1,008.67)
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                              page 3
                         Case 19-43370                           Doc 8             Filed 12/24/19 Entered 12/24/19 07:20:45                                                        Desc Main
                                                                                    Document     Page 37 of 39
 Fill in this information to identify your case:

  Debtor 1                         Scott                         Joseph                      Imgrund
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Anna                           Clymer                     Imgrund
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                             Eastern District of Texas

  Case number                                   19-43370                                                                                                                            ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $407,850.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                               $16,429.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $424,279.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                                  $74,560.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                               $17,966.70
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $174,298.51


                                                                                                                                                                  Your total liabilities                    $266,825.21

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,421.77


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,430.44




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                    Case 19-43370                 Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                                       Desc Main
                                                                 Document     Page 38 of 39
 Debtor 1             Scott                  Joseph                   Imgrund
 Debtor 2             Anna                   Clymer                   Imgrund                                             Case number (if known) 19-43370
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                     $2,421.77




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                        $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                          $17,966.70



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                     $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                $109,623.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                     $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                       $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $127,589.70




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                              page 2 of 2
                        Case 19-43370              Doc 8         Filed 12/24/19 Entered 12/24/19 07:20:45                              Desc Main
                                                                  Document     Page 39 of 39
 Fill in this information to identify your case:

  Debtor 1                   Scott                 Joseph             Imgrund
                             First Name            Middle Name       Last Name

  Debtor 2                   Anna                  Clymer             Imgrund
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                         Eastern District of Texas

  Case number                           19-43370                                                                                        ❑    Check if this is an
  (if known)                                                                                                                                 amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                 12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                               . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                        (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Scott Joseph Imgrund                                            ✘ /s/ Anna Clymer Imgrund
        Scott Joseph Imgrund, Debtor 1                                       Anna Clymer Imgrund, Debtor 2


        Date 12/23/2019                                                      Date 12/23/2019
                MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
